[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO STRIKE SECOND COUNT OF PLAINTIFF'S COMPLAINT
The plaintiffs, Gail W. Taylor and her minor child, Heather, filed a two count complaint seeking damages, alleging in the first count that the negligence of the defendant McKenna caused the mother injuries in an automobile accident. The second count by the minor child seeks damages for loss of parental or filial consortium. The defendant moved to strike the second count because Connecticut does not recognize such a cause of action. The parties filed memorandum of law and were heard.
The court grants the defendant's motion to strike for the reasoning set forth in its memorandum of decision filed this day in Williams, et al v. Picard, Docket No. CV92-524408, New London J.D. at New London, which involves an identical issue.
Teller, J.